Citation Nr: 1716646	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to May 12, 2011, for the grant of service connection for coronary artery disease.  

2.  Entitlement to an effective date prior to December 29, 2006 for the grant of a 50 percent disability evaluation for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in the Republic of Vietnam.  He is in receipt of a Combat Infantry Badge. 

These claims are on appeal to the Board of Veterans' Appeals (Board) from rating decisions dated in May 2009 and May 2011 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Huntington, West Virginia, respectively.  Jurisdiction is retained by the RO in Cleveland, Ohio.  


FINDINGS OF FACT

1. The Veteran, a Nehmer class member, filed an initial claim for service connection for a heart disability on February 23, 2001.  

2. Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to a presumption of service connection based on herbicide exposure, effective August 31, 2010.

3. The competent and probative medical evidence indicates that it is at least as likely as not that the Veteran had ischemic heart disease in March 2000. 

4. The Veteran did not make a claim for an increased rating for his service connected PTSD disability prior to December 26, 2006; nor is there evidence of an increase in severity of his PTSD one-year prior to that date.  




	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1. The criteria are met for an effective date of February 23, 2001 for the grant of service connection for coronary artery disease.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).

2. The criteria for a rating in excess of 50 percent for service-connected PTSD prior to December 29, 2006 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

With respect to the claims on appeal, once the underlying benefit, entitlement to service connection, is granted, further notice to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

In addition, the duty to assist a claimant in the development of his case has been satisfied regarding this appeal.  The RO has obtained the Veteran's service records, VA treatment records, and provided him with VA examinations and a Medical Advisory opinion.  The Veteran has not identified any records that VA has failed to obtain.  The Board notes, as a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.

The Board obtained an Advisory Medical Opinion from a cardiologist in January 2016.  A copy of that opinion is associated with the claims file.  A copy of the opinion has not been provided to the Veteran in advance of the Board issuing its decision.  However, considering favorable findings of the opinion, and the Board's decision to assign an effective date of February 23, 2001, for the grant of service connection for coronary artery disease, which is earliest date allowed by law, there is no prejudice to the Veteran.

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date for Coronary Artery Disease

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A.
§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a).

Relevant to this appeal, there is an exception to the provisions set forth above as VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2016).  A Nehmer class member is defined as a Vietnam Veteran who "has a covered herbicide disease."  See 38 C.F.R. § 3.816(b)(1) (2016).  A "covered herbicide disease" is defined as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e)" which therefore includes ischemic heart disease (including CAD).  See 38 C.F.R. §§ 3.309(e), 3.816(b)(2) (2016).  As applicable in this case, if the Veteran, a Nehmer class member, had a claim for disability compensation for a "covered herbicide disease" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here August 31, 2010 for CAD), the Veteran is entitled to disability compensation effective the later of either the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2) (2016); 75 Fed. Reg. 53202 (August 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease).  

The Veteran filed an initial claim for arteriosclerosis, hypertension, and an enlarged heart on February 23, 2001.  This is the earliest claim that can be construed as seeking service connection for coronary artery disease.  A former claim was not denied between September 25, 1985, and May 3, 1989, and the Veteran's claim was not received within one year from the date of his separation from service.  The Veteran does not argue the contrary.  

However, the Veteran's claim was received between May 3, 1989, and the effective date of the liberalizing statute on August 31, 2010.  Thus, 38 C.F.R. § 3. 816 (c)(2) governs in the instant case.  The effective date of the award in this case is the later of the date that the claim was received by VA or the date the disability arose.

The Veteran was diagnosed with ischemic heart disease in May 2011.  However, it has been that he was diagnosed as having left ventricular hypokinesia with left valvular ejection fraction of 45 percent during a January 2002 VA heart examination.  The examination also revealed the presence of aortic sclerosis, tricuspid regurgitation, and mitral calcification including mitral annular calcification and regurgitation.  

An Advisory Medical Opinion was obtained in January 2016.  A VA cardiologist reviewed the record and determined that it was as least as likely as not that the Veteran had ischemic heart disease at the time of the January 2002 examination.  The physician noted that the left ventricular systolic dysfunction with an LV ejection fraction of 45 percent was noted on an echocardiogram from March 2000.  He indicated that "by far the most common etiology of left ventricular systolic dysfunction in adults is coronary artery disease/myocardial ischemia."  On the March 2000 echocardiogram, the Veteran was also noted to have aortic sclerosis which that the examiner stated is essentially atherosclerotic disease involving the aortic valve.  The physician listed several studies that demonstrated an association between aortic sclerosis and coronary artery disease.  He further noted that mitral annular calcification has also been associated with atherosclerosis involving the coronary arteries.  As such, he opined that the Veteran likely had ischemic heart disease at the time of the January 2002 VA examination.

38 C.F.R. § 3.816(c) specifically provides that the effective date of service connection will be the date such claim was received by the VA or the date the disability arose, whichever is later.  In affording the Veteran the benefit of the doubt that his disability existed at the time of the March 2000 echocardiogram and his February 2001 claim included a claim for ischemic heart disease, the Board finds that an effective date of  February 23, 2001 is warranted for the Veteran's service-connected coronary artery disease.  Thus, the appeal is granted to this extent.

III. Earlier Effective Date for Increased Rating for PTSD

In a May 2009 rating decision, the Veteran's service-connected PTSD was increased to 100 percent disabling, effective December 29, 2006.  In his March 2010 notice of disagreement, the Veteran contested the effective date of the Board's award, claiming it should date back to May 1992 when he first filed for service connection.  He also noted that he asked for an increase in 2002 and Social Security declared him totally disabled in 2003.  


As noted above, the effective dates for a claim seeking an increased rating for an already service-connected disability that is based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

After a review of the evidence of record, the Board finds that an effective date for the assignment of a 100 percent disability rating for PTSD prior to December 29, 2006 is not warranted.  Service connection for PTSD was granted in May 1993 and a disability rating of 50 percent was assigned, effective September 23, 1992.  The Veteran did not appeal that decision and the rating became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  This rating was continued in a March 1995 rating decision.  Although the Veteran filed a notice of disagreement in July 1995, he never filed a formal appeal and the rating became final.  A May 2003 rating decision again continued the Veteran's 50 percent disability rating for PTSD.  Although he filed a notice of disagreement in September 2003, he again failed to file a formal appeal and the rating decision became final.  An effective date cannot be assigned prior to the May 2003 final rating decision.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.400(r), 20.302, 20.1103 (2016).

The initial question before the Board is whether the Veteran filed a formal or informal claim for an increased rating between May 2003 and December 2006.  There is no formal correspondence to the effect.  

In that regard, the Veteran states that he should have an effective date of June 1, 2003, which is the date that the Social Security Administration found the Veteran totally disabled.  The effective date for increased evaluation claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  A claim for benefits must be in writing.  The mere existence of a diagnosis or the submission of documents cannot be construed as an informal claim.  Whether the Veteran's records contain evidence of the severity of the Veteran's condition prior to his date of claim has no bearing on the effective date of a claim, because records alone cannot be construed as an informal claim for an increased evaluation.  Therefore, evidence that the Veteran received Social Security disability benefits alone cannot be construed as an informal increased rating claim.

Having determined that there was no earlier (formal or informal), the only question remaining is whether a 100 percent evaluation is factually ascertainable at any time within the year prior to the December 29, 2006 claim.  38 C.F.R. § 3.400(o)(2).  A review of VA mental health treatment does not reveal evidence that his service connected PTSD had increased in severity.  In March 2003, his VA psychiatrist made the following observation regarding the Veteran's PTSD symptoms: his affect was moderately anxious, but non labile and appropriate to his thought content.  He denied suicidal or homicidal ideations and denied auditory or visual hallucinations.  In September 2003, December 2003, April 2004, July 2004, November 2004, February 2005, June 2005, September 2005, February 2006, and June 2006 the same staff psychiatrist reiterated the March 2003 observations.  It was not until May 2007, during a VA examination, that the Veteran's PTSD symptoms were identified as severe with symptoms that severely impaired his social as well as occupational functioning.  Based on the foregoing, the Board finds that the evidence of record does not show an increase in the Veteran's PTSD symptoms prior to his VA examination in May 2007.  

As such, after a thorough review of the evidence of record, the Veteran did not make a claim for an increased rating for his service connected PTSD disability prior to December 26, 2006, nor was there evidence of an increase in severity one-year prior to the submission of his claim.  The VA mental health examinations in May 2007 and February 2009 are the sole basis for the awarded increased evaluation for the Veteran's PTSD.  Thus, an increased evaluation for PTSD is not factually ascertainable prior to that time.  

As such, the Veteran's appeal with respect to an earlier effective date for an increased rating for PTSD is denied.


ORDER

Entitlement to an earlier effective date of February 23, 2001 for the award of service connection for coronary artery disease is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An effective date prior to December 29, 2006 for an increased evaluation for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


